Dismissed and Memorandum Opinion filed December 31, 2019




                                       In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00775-CV

     IN THE MATTER OF THE MARRIAGE OF CLARENCE DAVID
          SINGLETARY AND CASSANDRA MARIE JOHNSON

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-66873

                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed June 25, 2016.
Appellant filed a motion for new trial on July 22, 2019. Appellant’s notice of
appeal was filed September 30, 2019.

      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1. Appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Texas Rule of Appellate
Procedure 26.1, but within the 15-day grace period provided by Rule 26.3 for filing
a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(1997) (construing the predecessor to Rule 26). Appellant’s notice of appeal was
not filed within the 15-day period provided by Texas Rule of Appellate Procedure
26.3.

        On November 25, 2019, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant’s response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

        The appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                           2